Citation Nr: 1518870	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-23 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a gynecological disability, to include ovarian cysts, uterine fibroids, and residuals of a hysterectomy.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1972 to October 1974 and from April 1976 to October 1988.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  

When this case was before the Board in October 2013, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System


FINDING OF FACT

A chronic gynecological disorder was not present until many years after the Veteran's discharge from service, and no current gynecological disorder is etiologically related to service.   


CONCLUSION OF LAW

The criteria for service connection for a gynecological disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that VA sent the Veteran all required notice in a July 2011letter, prior to the August 2012 rating decision on appeal.

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  In this regard the Board notes that VA has obtained the Veteran's service treatment records (STRs) and available private treatment records.  In addition, the Veteran was afforded VA examinations in response to her claim.  The most recent examination was performed in December 2013 pursuant to the Board's October 2013 remand directive.  The Board finds the VA examination report adequate.  In this regard the Board notes that the examiner reviewed the Veteran's pertinent history and properly supported the opinion provided.  The Board also finds that the originating agency has substantially complied with the other directives in the October 2013 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor her representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In May 2011, the Veteran filed a claim for service connection for a gynecological disability for in-service uterine fibroids that resulted in a hysterectomy.

A February 1988 service treatment record (STR) shows that the Veteran reported one pregnancy delivered by cesarean section with a history of fibroids.  The assessment was normal examination, fibroid uterus.  In June 1988, the Veteran reported severe continuous vaginal pain and heavy menstrual bleeding.  The impression was fibroid uterus and painful cramps.

August 1986 to November 1986 private treatment records note that the Veteran was diagnosed with multiple fibroids while receiving treatment for a pregnancy.

June 2007 private treatment records indicate the Veteran had a total abdominal hysterectomy with bilateral salpingo-oophorectomy related to symptomatic fibroids, menorrhagia, and mild anemia.

In a March 2012 VA examination, the Veteran reported increased bleeding with her menstrual cycle in service, a diagnosis of fibroid cysts, and that she was told her uterus was displaced, which resulted in a 2008 hysterectomy.  The examiner noted the Veteran had no current symptoms related to a gynecological condition.  An August 2012 VA addendum opinion opined that the Veteran had no current diagnosis of uterine fibroids and no medical evidence supporting a history of hysterectomy.  

In accordance with the October 2013 remand, the Veteran was afforded a VA examination in December 2013.  The Veteran reported a history of uterine fibroids in active service that caused heavy bleeding from 1999 until a 2007 hysterectomy.  She reported no complications since surgery and no current treatment for a gynecological condition.  The examiner noted a 1985 diagnosis of uterine fibroids that was no longer a current condition status post a 2007 hysterectomy, a 1999 diagnosis of metromenorrhagia that was surgically treated with hysterectomy with no clinical residuals, and a 2007 total abdominal hysterectomy, bilateral salpingo-oophorectomy.  The examiner noted the Veteran denied urinary incontinence, fistula, or surgical complications and had a surgical scar that was not painful or unstable, less than 39 square centimeters in total area, with no other physical findings, complications, conditions, signs or symptoms related to her prior diagnoses.  

The examiner opined there was lack of sufficient clinical evidence to affirm a current gynecological disability and noted that the Veteran's total abdominal hysterectomy, bilateral salpingo-oophorectomy "cured" her previous fibroid condition and the associated anemia.  Further, the examiner noted that the Veteran's in-service fibroids were asymptomatic due to documented normal menses and examinations and found it was more likely that the symptomatic fibroid condition that began in 1999 was age-related because the Veteran was 46 years old and perimenopausal.  

The Board finds that service connection for a gynecological disorder is not warranted because no chronic gynecological disorder was present until many years following the Veteran's discharge from service, and no current gynecological disorder is etiologically related to service.  

The evidence reflects that the Veteran had asymptomatic uterine fibroids in service.  During the period of this claim, the only gynecological disability present has been the residuals of the hysterectomy and bilateral salpingo-oophorectomy.  There is no medical evidence indicating that the uterine fibroids in service led to the surgical intervention post service.  Instead, the December 2013 VA examiner explained that the surgical intervention was required as a result of age-related symptomatic fibroids that began in 1999.  Therefore, service connection is not in order for a gynecological disability.

In reaching this decision, the Board has considered the Veteran's statements.  However, the Veteran has not alleged that she has had any significant gynecological problem during the period of the claim other than the surgical residuals and she does not possess the expertise to provide a competent opinion concerning why the surgical intervention was required.   The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for a gynecological disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


